Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 1-of 12

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
____ PENSACOLA DIVISION

CIVIL RIGHTS COMPLAINT FORM |
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Rolawe CARLY SAinerbut ; THIRD AMENDED COMPLAINT

Inmate # ¥4SoSG
(Enter full name of Plaintiff)

ve “ GASE NO: _3:180v1334-LC-EMT_
(To be assigned by Clerk)

Lieutenant sto kes

Sceraeanr (wows hiitteaure) :

p.A.~.Di ice

 

Each wn thay wndinnduct and ofPi cial capacity
(Enter name and title of each Defendant. '* thes woot, They ace being Gued-

If additional space is required, use the

 

blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

 
Name of Plaintiff:

Inmate Number

Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 2 of 12

 

 

PLAINTIFF:
State your full name, inmate number (if applicable), and full mailing address in the lines below.
Roland Carly Sakae}
HEO5b —
& & nsrtolor)

Prison or Jail:

Mailing address:

24b4 US WWY 90

Live Ook, FL. 32060

 

DEFENDANT(S):

. State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

 

 

He, Stokes
Cyoulenant
0 Uo
5250 East Milton Road.
Viton, Floetda 356%
Mr. dece

 

wzcarany Nos | Seubert

Doria Rn ( orc ‘onal | Rion
8% Last Mellen Cool
Mele, Flortda, 39533

 

 

 

 

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 
‘Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 3 of 12

ll. EXHAUSTION OF ADMINISTRATIVE REMEDIES

' Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Piaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissai.

Iv, PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR > CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

Yes( ) No( £47

1. Parties to previous action:

(a) Plaintiff(s): ne Cody Sotatot

(b) Defendant(s): Off re Yeo, octal Seigguna Modders

 

 

 

2. Name of judge: -Coacles.) Vana, fe ane bovis SV ( \K
3. County and judicial circuit: Soc’ fof?
4. Approximate filing date: Votan
5. If not still pending, date of dismissal: Vay i, AOI4 ieuns
6. Reason for dismissal: Plarnrelh ded gok Sekrate Ne was Undure obew hes Pq raartonhiss
7. Facts and claims of case: Nea\faence. Atl ne: Plainly!
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?
Yes( ) Now

me Prainti(e) Welars, Cocky Seed

b, Defendant(s): onsen _

District and judicial division: Wodheta Nskeck of (loedoPoneacaia Wursea
Name of judge: Woo} ace) Case #: IB cutAeMcR- -CIK
Approximate filing date: Doris Arua

If not still pending, date of dismissal: Gace, een AkanResol “Dorit rows Corre.

Reason for dismissal: CWolovd, Mal cious

a a fk oO Nh

3
Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 4 of 12

7. Facts and claims of case: A XCessyye (ve || btalesy

 

{Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those fisted above in Questions (A) and
- (8)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be genera! circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes) No( )

lf YES, describe each action in the space provided beiow. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous_action:

 

 

 

 

 

 

 

 

 

 

a. _ Plaintiff(s): Roland Saylor
b. Defendant(s): Wheie enncon, Et
2, District and judicial division: ted DNores Derick Gourk Wooran Ditston Bnsace\4
3, Name of judgesT KENT WETHERE Case #:.\%-Cv-Dioayy- TX MSF
4. Approximate filing date: 2018 Cow's ceoxmber Ci fradate
5, If not still pending, date of dismissal: o i ho
6. Reason for dismissal: Do drsmfsas/
7. Facts and claims of case: ExCesswve force / Lr vtalfty
(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:
Yes(i-y No( )
eee ey ia Sefellot
b, Defendant(s): 06 Grey Ye amd ptlrcer White
2. District and judicial division:Not? hem Vos eokal sete osgcata DINTsta1
3. Name of judge: Chasles J Kalon, Jr. Case Docket # O.)8CY09 Ab-LL-Wre,
4. Approximate filing date: December 01,2018 Dismissal date: Arf DD, 2014
5, Reason for dismissal: Case Was digmrsse\ - Con4 vonember

4
Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 5 of 12

6. Facts and claims of case: he F948 Guid Claims o& Wis Core
Stzle. Property.
(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how gach Defendant was involved and what each person did
or did not do which gives rise to your claim. in describing what happened, state the names: of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must sel
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional-pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a Separate civil rights complaint.)

ion Apmal 13 ™ golg Oct rox 2: m, Plamnti€l was hous

wy rir feit 2) & el a c 2

Se ty che AAA Wy Severe Mertol cistress.

2) upon Plant fe cle cla ring a Psychologica) emeren cht, Caton
‘ Lede <

ant ©. a.pice (whos now @

 

 

 

 

 

Lieutenant) came -to Plauntiee s Gloom and tolel hum to Strig down.
}o his boxers, |

 

 

eumbi fl cv Ww hk
».-clowe to his bovers, Lumtenant Stoves explainect that _
umchime,. Oe Paychiclag Mel emmereney is declared, the inmate hos to
bbe wn their hoes rato tol to the Mental Heatth Professional,

“Dupen Plaush being tolcl this, Plaunhif? compliecl and Slrippect
comp lete Vin clown ,bicutean} Stokes than tole plaind (BP to Ue his
. ) o S ' | h P at iff

5) upon come ling. wath Litutenank Stokes orcler's , Plainhi EF thought

he Ws going +o be Given nis bovecs to Put back on, but Captor

Pp uv wk We Sirip Search couhine G4ain:

3 > A+ this Aume P \ otk f as confuse os te hus Le ha cl bo Submit
4

 

        

 

 

 
Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 6 of 12

 

 

Stok. anel im S ice, vePus. by Ailous.

 

 

Dtaptan Parrot, Liwwtenant Stokes and sergeant Dice than left
Plamiees ceil but rehernecd Several minwhes Later worth co Sovt

Sheil hich Plasahs 8 cid.nething tn twarrant_saprt sheila)

t+eld 91 he as in Peopecty vesteichon oflex he
Saw PSstchology

 

2). Plamtifl than Submitte ch to hand restraints anc Sergeant vice

Called to haus Maintitts cloor rolled. upon Plantitts deor being,

 

 

 

4) pen Stepping ott of the ceil, Lieutenant Stokes end Sergeant vice :
Bee ee Neel eS bis arms and Shortest +o Manhanctle Pleucebitt

Qrm to cause Pain os Punching dhe Plaunhi fh Sin becauxe Plan Pf
Wold not Pub his Lips on. the walk as Livutenant sbokes orclecech _

him tee.

 

 

4 Stokes q Sat va a lows wot nh Lu Ne.

Cech Sergeant Bice eoul cd hear, that 16 Plauwvwht8o dian? Put his

Lips on the watt that he would crack Plewtiee & heach and skull,

 

 

wn i 64
Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 7 of 12

STATE Meany of Tacks Comrmalueb Bof S$

ta) Secgeant dice than Precececded 4o okee Plaunt Fe on the side of vy
before Proceeding +o Slam Plaintif€ Face first on the “
G ZU Casing the Plarnvti FE 4p immediately Feel ax
Pain on We crgivt Sicle of his Face.

hee cf Fight
Concrete Floor i, Fron} of «ell
real Ounvel Severe intense, Sharp

i) UPon Pleumitf$ helting the concrete Floor, sergeant Dice Proceeded to WAOLp

his arms around Plarmt ifs neck and Proceeded An choke him willie Lieudenant
stokes Proceed do knee PlaintiGe in the Face with his cio nee, several Ames
rausing Plaunift fo Feel o Ver sharp and wrtense Pain -ty 446 Plantes mordh
zas and Face. on the eight side -

YUufon secgeant vice Choking the Plant fF and hewenant stokes KLneeing Plante
in the Face Several) times, Plaunh ef noticed alot of blood cushing out of his mouth .
ahije Sergeant Bree was alse Kneoing Plaintit®& in his rant side of Me rb agen ~

1S), Plaunh€F Anan wore UP on Bre Floor of his cei dd taeckenant Sokes Shraduing
mm , yerling hm net to tnove: Plant SL ot this wme hal e set shield on
omc wos Soaked Ww Panh Ft & blood as was Ms ghest and waelad. alo of
Plan LES blood was m drone of cen ¢-ziih.

\ Vee
Ke) bile Whe camerea was onthe Planbth, bewkenant stoves, someon" ~
and cup hao Pacey Nad a nurse come “to evoluate Wwe Plountbrt# wgen Gr rwing
or VaunbrPES Gerth, qucse Wrec-olams Orempyee! yo qexr Plant FE +o tome ~ro

. - SU hy le ft
Son wahich Ve Plante wos non-cespensue Ning in g Puddle »
wee coor, “ ne Joith securty ko Publ Mar Pras ith which

arrburant Sto ks, cap yaw Ponce ry and SerKeatvh b.0-Diwe wetuse cf Yo cho
MW

4) Pleunt itt Fucther states rat ot the +Hme of She assault ane aggrauedmd
Y hak Ne was in randexrks behind his back, in no Pos or

co
re ented wy co maheous ana Saco po Treinwe ou La eenans} oGFs\ees

ou: sergeant DA. Dice-

4°
setts

Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 8 of 12

 

_ SHE MraT of Clams fase yoha. _

 

 

t-s71,

\S. Plaunhi fF reat leges onc incorpocutes by veference ParageadhS

 

V9. Defendant Lieutenant Stokes usecl excesswe Force against

Plainhit® Sourstlot toy Manceing him in the Face several dimes causing

_penlavw Fil \woantsn inflichon of Pain when Plaind Ef was not Vicloting

anu Prisen cule ancl was net achng cherupting Woy oc, By

prctchenamt Stokes Kaceing Plamt+ £6 in the Face several mes Comemng

emphenad and Mental cletress | hiewsteamht Stokes achons. wielated:

 

_i+Acecntment under “She Eagath Ammencl ent jo the Unt ted States
joonstruchon and Achcle 4 Section of Whe Florida censtihwhon..

80. Defendant Lieutenant Stokes vinladect Plaunhers Protecteel
Mberdy consivivhoncal Rroyts under Sne Fourteenth Amend ent

ito She Unitect SYyerhes Const wurton and Achcle 4 Section G af

ye Floricla constuction by Linge ine, Plo BE wi She Face Seneral
ames COMsing. PlantiFt unlawful warden ontlitction_of Pain ancl.

a... IM Bing excessiwe Force. ory Plant FS, tohen Yne Plandff was mot

jJAthe concret* Floor , Defendant DArDice proceeclect. bo

. Violating. GN. Prison cule. SOE EES cheating.

APY ConA t49 Othe »
Cc"

2). Defendant v.8. Dice Used excess we Force Gheinst
Plounthi EF soumtlet boy Slomming him Face First on a.
concrete Floor in Front of cer co ZN) Causing the Plast it?
Wnlaw Ful wanton infliaAion of Pain, Suffering person A yur
Guruch eenp Shona) distress | _enel upon. S\amm ingP Jaanht? on

 

uniowtul cwerrton unflichen of Pain Suffering , personel ngacy ancl
- Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 9 of 12

TATE Mewr oF & Laws ConTuwiuen Paro 2,

wrap his arms around Plawnwhft*{s neck and started +o
Choke Plernh£F tothe pont \ihere Plant tEF waent unconciouls
and limp, When Plamht? was not wiolocking Qny Prison
rule ancl was not acting mw a distcupthwe manner, Defendant
DAL Dice Actons vrolectech Plant iPles Protectect fights

to be Sree From ceuel ancl mhumane treatment uncles the
Eighth AmendMertt +o the Unttec) States cons¥inchion and
Arhole 4 Secon (1 of the Floriela constrebulion.

Pp. Defendant DA Dice Violated Plainht?s Projected Woerdy

Qonsthtchional Arghts under +he Fourteenth Amendment
p40 She United States Constihvhon and Article 4 section 4
ofthe Florida constviwhon by Slamming Plarnhif? on the
concrete Floor and Naragping Ws arms Ground Plainhe?s
Meek and Proseeching Yo Choke She Plainhit? +o Fhe Pout

the Plawsd2e Witt Uncencigus ancl \\imp i causing Plounhee
enawhul wonton oF Poin, Suffering | pessonad ing ond
emotional clistess, whin Plaun hi? was not Violating ones
Prisen cule and was not acting in a distr uphive Manner.

' AsSuieF Reouested

(23. @cant Plainditt compsensotery damages in the Gmount
cf NOO,c05 dollars agames each pefenckant dourt ly ancl
severally.

AY. Grant Plaunhve Qunvive damages against €ach
Defendant m the amount of Y2s,c0n dollacs Sowwelyy anal
SevecaMs

 
 

/ Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 10 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J Seti et MWTINED PF 2 oe
cu 128. @ramting Plante a declaracion thet the acts and _ _
_ pemasiens clesertbe ct heres. vipledes! Jnis stats under
ae, Platte sees a jury’ Arial en. ad. Lasues erable by. Jurys oe
itl. Plast? also seeks Tecovery of. — cost m this = suit _
{28 Any. ackdubonal vehel dre touch ekems push ocoper anc _
lo/a //9 LJ
Dorecd Rorteand cacly Sant lo} peo se. .
Dou wo. SHE OS 6 | ae _
_ _ Suwannee. cocrecshonal trash duhen
a SCM wis. Wuhnwan FAO | —
dewe oak Ponda 22060 __ a
Plasmid SF decares. under Penalty of Rerswey, trace
a he. Xocegeing, Stotement of Facts, incluchag ail. Gontinuchian paces — as
are deuce, and correct,
: 1/2/19 coil Calas Stoll a
RotaawD cathy SAurrLet erase
Doc no: YH6OS a 7
a _ _-Suwanner coccectonal thahbebion __
ae . ; SA Urs Mighwat, Go a
hmve oak floc BR0 eo
. 4 _ .

 

 

 
ttn,

- Case 3:18-cv-01334-LC-EMT Document 15 Filed 10/04/19 Page 11 of 12

Cezr Wick

Plaunti tf Wezesy Certifies, that a true and correct

copy of the Fore ping qavil Complaint twas Placed into

the hands of the employes ok Suwannee Correctional
tins buachon ~Marn unvt +o be Hailed +o by Lis. Macl +0:

The Clerk of Court One North Palafox Street, Pensacola,

Pleride 3a508- S658; Defendant DA. Dice, Santa Rosa

Correctional nstvindwen, maw une SESO East Milton Road
mi bton Florida BASES | DeFencart Stokes, Sorta Rosa

cecrechonal ctnslrudion-Loork camp S8&Se Gast Millon Read,
Milton Florida 325€3 on Mis _2) dar o& ePLeprb-er October
PAO,

lofafjia SV Lady Auli __
Rolond cour Saint lot QrO Se

Doe No. Y4SOS Cw
Suvcannte Shocdacd aon! thstretuchion

SACY Ws. Athan TW
ive dak Plorick, 32000.

 

   

 
: ment 15-
Lary OexstlehBevolszFiRS—EMT Docu
Gi (Br ae
Boe Csyvecifeng) nsttyos ev)
5850 Lost Molten Rand
Melton, EL. 33592

  

| ba |
Uneted States rohtct Cour

Nomen Drarcect of rr eq
IOD Noh PalaCox Oveee
Yensacsla, Fi vane

i Eber.
y 2 #
Vr wd g eases of

x 190 Stres¢oggg e
Free oe
ate

“ail (ot hit Ho
THY an i" :

 

&

 

 
